UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5239



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES N. BRADLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:05-cr-00009)


Submitted: November 21, 2006               Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jennifer W. Moore, THE MOORE LAW FIRM, Asheville, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina, Donald David Gast, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles N. Bradley appeals his forty-eight-month prison

sentence after pleading guilty to engaging in a sexual act with a

minor, in violation of 18 U.S.C. §§ 1153 and 2243(a) (2000).

Bradley’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), acknowledging the absence of any

meritorious issues on appeal but noting that Bradley contends that

he received ineffective assistance of counsel during the sentencing

phase of his trial.    Bradley has filed a pro se informal brief in

which he again asserts ineffective assistance of counsel.            Finding

no reversible error, we affirm.

           Claims of ineffective assistance of counsel are not

cognizable    on   direct   appeal    unless     the   record   conclusively

establishes ineffective assistance.           United States v. Richardson,

195 F.3d 192, 198 (4th Cir. 1999).           Instead, to allow for adequate

development of the record, a defendant generally must bring his

ineffective assistance claims in a motion under 28 U.S.C. § 2255

(2000).   United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

Because the record on its face does not conclusively demonstrate

ineffective    assistance    of   counsel,       Bradley’s   claim   is   not

cognizable on appeal.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                 We

therefore affirm Bradley’s conviction and sentence.              This court


                                     - 2 -
requires counsel inform her client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -